Citation Nr: 0700486	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  04-22 957	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUES

1.  Entitlement to an increased (compensable) rating for acne 
vulgaris and folliculitis.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from July 1979 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

To support his claims, the veteran testified at a hearing at 
the RO in October 2004 before a local rating veteran's 
services representative.  The veteran also requested a 
hearing at the RO before a Veterans Law Judge of the Board 
(travel Board hearing).  His travel Board hearing was 
scheduled and then rescheduled at his request for December 8, 
2005.  But he failed to report for the hearing and has not 
explained his absence or requested to again reschedule his 
hearing.  Thus, his request for a travel Board hearing is 
deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2006).

The claim for a higher (compensable) rating for the skin 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC) for further development 
and consideration.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
reopen his claim for service connection for bronchial asthma, 
and to establish his entitlement to this benefit on the 
merits, including apprising him of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and fulfilled the duty to assist him in developing that 
evidence.

2.  A November 1981 rating decision denied service connection 
for asthma which, in the absence of an appeal, became final 
and binding on the veteran based on the evidence then of 
record.

3.  The additional evidence submitted or otherwise obtained 
since that November 1981 rating decision, by itself, or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for asthma and 
does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the previously denied claim for service connection for 
asthma.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 2002 
and Supp. 2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III).  With the 
exception of providing a VA examination, these notice and 
assistance requirements also apply to a petition to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (2006).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a March 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of and to submit any 
further evidence relevant to the claim.  And as concerns the 
Kent elements, in particular, the letter specifically 
informed him that new and material evidence was required to 
reopen his previously denied claim.  The letter defined new 
and material evidence and specifically informed him that 
evidence that his asthma was incurred in or aggravated by his 
active military service was needed to reopen the claim.  A 
more recent February 2004 RO letter reiterated the VCAA 
notice and assistance requirements.



The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the transcript of his RO 
hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  It also should be borne in mind 
that he did not respond to either the 2003 or 2004 VCAA 
notice letters soliciting additional evidence that might be 
supportive of his claim.  Thus, there is no indication there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to him.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to him.  Moreover, as the Board concludes below that new and 
material evidence has not been received to reopen the claim, 
much less to establish entitlement to service connection on 
the merits, any question related to a downstream initial 
disability rating or effective date to be assigned is 
rendered moot.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Historically, the veteran entered active service in 1979.  
His Report of Medical Examination for enlistment in the U.S. 
Marine Corps (USMC) reflects that, except for a scar, no pre-
existing conditions were noted, and he was deemed fit for 
service.  The service medical records reflect that, in 
September 1980, he presented and reported a childhood history 
of bronchial asthma since birth, which he did not disclose at 
his entrance physical examination.  Although he had served 
for 10 months without incident, he reported that he 
occasionally experienced shortness of breath, and that he 
desired either a change in his Military Occupational 
Specialty (MOS) or a medical discharge.  The provider noted 
that processing for false enlistment might be considered, as 
well as allowing a change in MOS, but noted that the old 
records the veteran said he had should be reviewed.

An October 1980 entry reflects that the veteran presented 
with records of treatment for pneumonia and bronchitis during 
the period 1962 to 1968 (keeping in mind he did not enter the 
military until several years later, in July 1979).  The more 
recent records were not available.  A January 1981 
Consultation Sheet reflects that he related that his 
recruiter instructed him to conceal his history of asthma.  
Objective physical examination revealed the lungs to be 
clear, and an assessment of bronchial asthma by history - 
existed prior to enlistment (EPTE), was rendered and 
diagnostic tests ordered.  A subsequent entry reflected no 
documented wheezing since his enlistment and that he 
manifested symptoms of an upper respiratory infection.  In 
mid-January 1981, he presented with full-blown asthma 
symptoms, was assessed as having reoccurrence of bronchial 
asthma, and he was taken to the emergency room.  He was 
referred for further evaluation and clinical work up at the 
Naval Regional Medical Center, Camp Pendleton, California.

The February 1981 summary reflects that the veteran admitted 
to frequent childhood hospitalizations for the same asthma 
problem as that noted in service.  He also related that he 
had a brother who was asthmatic.  Physical examination 
revealed no remarkable respiratory findings.  He was treated 
with Theolair and had been stable since admission.  The 
summary reflects that the provider determined the veteran was 
unfit for full duty because he did not meet the minimum 
standards for enlistment or induction by reason of physical 
disability, which was neither incurred in nor aggravated by a 
period of active duty.

The summary also reflects that the examiner recommended the 
veteran's discharge from the USMC, and that the then present 
diagnosis was bronchial asthma, EPTE, NSA, CD.  He was in 
fact discharged on that basis in March 1981.



The veteran applied for service connection in April 1981.  
The July 1981 VA examination report reflects that he related 
that he believed that he had a little more shortness of 
breath on exertion than normal for his age.  The examiner 
noted the veteran's chest was clear and to "see records of 
asthma."  The diagnosis is mostly illegible, except for 
bronchial asthma.

The November 1981 rating decision in response to the 
veteran's claim determined his asthma existed prior to 
service, was not aggravated by his service, and therefore 
could not be service connected.

A November 1981 RO letter informed the veteran of that rating 
decision and of his procedural and appellate rights, and 
there is no record of the November 1981 letter having been 
returned as undeliverable or of the veteran having submitted 
a Notice of Disagreement (NOD) with the November 1981 rating 
decision to initiate an appeal of it.  Thus, it became final 
and binding on him in accordance with applicable law and 
regulation.  That rating decision is the last final decision 
on the issue of entitlement to service connection for asthma.

Once a decision becomes final, absent submission of new and 
material evidence, a claim may not thereafter be reopened or 
readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
"New" evidence means more than evidence that has not 
previously been included in the claims folder.  38 C.F.R. § 
3.156; see Evans v. Brown, 9 Vet. App. 273, 284 (1996), 
wherein the Court held that the question of what constitutes 
new and material evidence requires referral only to the most 
recent final disallowance of a claim.  The evidence, even if 
new, must be material, in that it is evidence not previously 
of record that relates to an unestablished fact necessary to 
establish the claim, and which by itself or in connection 
with evidence previously assembled raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a);  Prillaman v. Principi, 346 F.3d 1362 (Fed. Cir. 
2003).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  
If the additional evidence presents a reasonable possibility 
that the claim could be allowed, the claim is accordingly 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id; see, too, Justus v. Principi, 3 Vet. App. 510 (1992).

The primary evidence added to the record since the November 
1981 rating decision is the veteran's testimony at his 
October 2004 RO hearing.  He related that his asthma had 
resolved by age 12, as evidenced by his having been a full 
participant in high school sports and the fact that he 
successfully completed boot camp at Parris Island, South 
Carolina.  He said that it was while he was stationed in 
Okinawa, Japan, that his asthma symptoms resurfaced and 
became worse while he was assigned to Camp Pendleton.  He 
also said he was constantly going to the infirmary for 
treatment.  Eventually, he said, a doctor told him he either 
had to get an office job or get out of the military, but she 
recommended he get out since she believed his condition was 
going to get even worse.

The medical evidence added to the file since 1981 consists of 
VA outpatient treatment records.  A 1985 entry reflects the 
veteran's history of childhood asthma and his then current 
symptoms.  Also of record are VA outpatient treatment records 
for the period of 2002 to 2004.  These records reflect no 
more than the maintenance and treatment of his asthma, and 
they do not reflect any comment, diagnosis, or opinion to the 
effect that this condition may have been aggravated by his 
military service.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A 
veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.

The veteran's reported history of the pre-service existence 
of a disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury pre-existed service.  
38 U.S.C.A. § 1111; see Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2006).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306 (2006).

The veteran's asthma may be found to have been aggravated 
during service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).

The service medical records show the veteran did have an 
episode in service, inferentially due to the stress of 
performing his assigned duties.  The 1981 medical evaluation, 
however, expressly determined that his pre-existing asthma 
had not been aggravated by his active military service and 
recommended his discharge.

In light of the fact that there is no evidence the veteran 
has any medical training, his testimony at the RO hearing is 
competent only so far as to what his symptoms were during his 
active service.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).



Nonetheless, the veteran's sworn testimony at the RO hearing 
is neither new nor material.  While the claims file reflects 
no prior submissions or testimony from him on the issue, his 
hearing testimony is still not new as it is redundant of the 
evidence already of record.  That is to say, it merely 
amounts to a reiteration of the prior basis of the claim that 
his asthma, even if preexisting service, still was 
exacerbated, i.e., chronically aggravated by his military 
service.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
The service medical records reflect that the private records 
the veteran showed his military doctors dated only up to 
1968, and the summary of his final treatment in service 
reflected his personal history of early childhood episodes.  
The veteran's hearing testimony is also not material because 
it is not competent evidence that the 1981 events constituted 
more than a mere recurrence of symptoms, as noted in his 
service medical records, and not an actual increase in the 
underlying severity of his pre-existing asthma, as found by 
the medical evaluation of 1981.  See, e.g., Hickson v. West, 
11 Vet. App. 374, 378 (1998).  While the veteran is competent 
to comment on the symptoms he experienced in service, 
including in relation to those he experienced prior to 
service or even since, it is now well established that a 
layperson without medical training, such as him, is not 
qualified to render a medical opinion regarding the etiology 
of a disorder - including insofar as, in this particular 
instance, whether the pre-existing asthma was chronically 
aggravated during service beyond its natural progression.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), 
the Court specifically noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 
38 U.S.C. 5108."

All of the remaining evidence for consideration in whether 
the claim should be reopened merely shows the veteran's 
ongoing evaluation and treatment for asthma.  This evidence 
does not speak to its etiology - including, again, the 
determinative issue of aggravation.  So even if new, this 
evidence is not material.  See Morton v. Principi, 3 Vet. 
App. 508 (1992) (per curiam) (medical records describing 
veteran's current condition are not material to issue of 
service connection and are not sufficient to reopen claim for 
service connection based on new and material evidence.).

Thus, the Board is constrained to deny the claim, as the 
veteran's hearing testimony and records of current treatment, 
etc., do not raise a reasonable possibility of establishing 
his claim.  38 C.F.R. § 3.156.  Furthermore, inasmuch as the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
asthma is denied.


REMAND

The veteran testified during his RO hearing that eruptions of 
his skin condition are unpredictable; he said it breaks out 
in blotches, the itching is so severe that it awakens him at 
night, and that sometimes it forms lesions.

The May 2003 VA examination report indicates he related that 
his skin condition had worsened during the immediately 
preceding two years, and that he treated it with topical 
applications.  Physical examination revealed some erythema 
and lichenification of the left lateral antecubial fossa.  
There was redness and scaling on the left side of the base of 
the scalp.  The report reflects no further information.

The VA treatment records for the period 2002 to 2004 reflect 
entries to the effect that the veteran's rash either was 
stable or asymptomatic.  All medical records associated with 
the claims file are dated prior to his October 2004 RO 
hearing.  The applicable rating criteria are based on the 
percentage of the body or area affected by the disorder.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  None of the medical 
records indicate the extent of the area of the veteran's body 
affected by 


the rash.  And while the Board might infer from the May 2003 
examination report that the area of his body affected was 
minimal, the report does not explicitly state this.  So 
another examination is needed, especially since skin 
conditions by their very nature tend to have active versus 
inactive stages.  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994) (indicating that, to the extent possible, VA should 
schedule an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity).  See, too, Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VA 
O.G.C. Prec. Op. No. 11-95 (1995).

Further, as held in Dingess, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his claim for an increased rating, but he was not provided 
notice of the type of evidence necessary to establish an 
effective date if a higher rating his granted.  This 
procedural deficiency can be cured while the case is on 
remand by issuance of a corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

Since the Board has determined that a medical examination is 
necessary in this case, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  This regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the claim for a higher rating for the skin 
disorder is REMANDED for the following development and 
consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation of the information or evidence 
needed to establish an effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
supra.

2.  Ask the veteran whether he has received 
any additional treatment for his skin 
disorder since 2004.  If he has, ask that 
he list these sources of treatment and 
obtain the records of it.

3.  Schedule the veteran for a VA 
dermatology examination to determine the 
current severity of his skin condition.  
If practical, the examination should be 
scheduled during an eruption or 
exacerbation of his symptomatology to give 
the best indication of the condition at its 
worst.  Have the designated examiner review 
the claims file for the veteran's pertinent 
medical history.

The examiner should describe the area(s) of 
the body affected by the skin condition, to 
include the percentage of the entire body 
affected and the percentage of exposed 
area(s) affected.  For example, less than 5 
percent of the entire body or less than 5 
percent of exposed areas; or at least 5 
percent but less than 20 percent of the 
entire body, or at least 5 percent but less 
than 20 percent of exposed areas, etc.

The examiner should also specifically note 
whether the veteran has been prescribed any 
systemic therapy such as corticosteroids or 
other immunosuppressive drug for the skin 
disorder, as well as the period of time 
prescribed during the prior 12 months.

4.  Then readjudicate the claim for a 
higher (compensable) rating for the skin 
condition in light of the additional 
evidence obtained.  If this claim is not 
granted to the veteran's satisfaction, send 
him and his representative a supplemental 
statement of the case and given them time 
to respond to it.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  He has the 
right to submit additional evidence and argument concerning 
the claim the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


